DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/12/2021, 08/06/2021, and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs 4, 6, and 10 provide unclear information in specification and drawings (please correct all black square labels in Figs 4, 6, and 10, for example, where is environment 400 (in specification para 0097) in Fig 4). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,705,893 to Zhang et al. in view of U.S. PGPubs 2014/0043436 to Bell et al..

    PNG
    media_image1.png
    237
    397
    media_image1.png
    Greyscale

Regarding claim 1, Zhang et al. teach a method comprising (col 2:6-35, “a method is provided for automatically generating a two-dimensional (2D) floor plan of a building being studied”): at an electronic device having a processor (Fig 1, col 4:40-54, col 5:61-67 and col 6:1-13, an on-board-computer): 
displaying a live camera feed comprising a sequence of images of a physical environment (col 2:6-35, col 3:51-63, col 4: 4-33, col 6:30-67, “obtaining a series of images captured over time by a camera as the camera is moved about a floor of the building being studied”, “the camera and/or system is carried by a user or otherwise moved through and/or around the building floor being studied. As the camera 
obtaining a three-dimensional (3D) representation of the physical environment that was generated based on depth data and light intensity image data of the physical environment obtained during the displaying of the live camera feed (col 2:6-35, “obtaining a series of images captured over time by a camera as the camera is moved about a floor of the building being studied, each obtained image being represented by image data including a first set of data representing one or more color values of points observed by the camera and a second set of three-dimensional (3D) data representative of distances from the camera to the points observed by the camera”); 
generating a live preview of a preliminary two-dimensional (2D) floorplan of the physical environment based on the 3D representation of the physical environment (Fig 4, col 7:32-56, “the RGB data 202a and depth data 202b are employed as input into a 3D image registration and/or modeling step or process. In particular, the depth data 202a is used to generate a 3D point cloud 204a; and both the RGB data 202b and the depth data 202a are employed as input to generate a 3D transformation 204b. At box 206, a horizontal slicing step or process is employed to select and/or generate a 2D point cloud 206a from the 3D point could 204a using the 3D 
displaying the live preview of the preliminary 2D floorplan (col 4:64-67 and col 5:1-6, “An optional handheld device 40 suitably includes a monitor or display screen 42 on which the created 2D floor may be selectively rendered or otherwise visibly output, e.g., in real-time or near real-time as it incrementally grows”).
But Zhang et al. do not explicitly teach displaying the live preview of the preliminary 2D floorplan concurrently with the live camera feed.

    PNG
    media_image2.png
    283
    366
    media_image2.png
    Greyscale

In related endeavor, Bell et al. teach displaying the live preview of the preliminary 2D floorplan concurrently with the live camera feed (Fig 2, par 0056-0069, par 0075, par 0081, par 0165, par 0153, par 0161, “A "live" view 203 that shows distance and/or color data as may be currently seen by a 3D capture device may be implemented in the course of the present invention”; “A high-level map view 205 may be provided in order to give users a larger context for their position. This map view 205 may be displayed from various perspectives. For example, the map view 205 may be 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Zhang et al. to include displaying the live preview of the preliminary 2D floorplan concurrently with the live camera feed as taught by Bell et al. to align the plurality of three-dimensional images in a common space to obtain mapping data regarding the environment to display a three-dimensional constructions of the environment based on the mapping data and current live view image.  

Regarding claim 11, Zhang et al. teach a device comprising: a non-transitory computer-readable storage medium; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations (Fig 1, col 4:40-54, col 5:61-67 and col 6:1-13, col 17:9-60, “The memory 32 or other storage device may also be used to save any resulting processed data, information and/or generated outputs, e.g., such as the generated floor plan of the building floor being studied and/or other intermediate results, annotations, etc. In addition, the memory 32 and/or data storage device may also contain software, programming code and/or other suitable instructions which are selectively executed by the computer 30 and/or processor to: i) carry out the various data and/or information processing described herein; and/or ii) communicate with and/or control the camera 14, the handheld device 40 and/or the various 

Regarding claim 18, Zhang et al. teach a non-transitory computer-readable storage medium, storing program instructions executable on a device to perform operations (Fig 1, col 4:40-54, col 5:61-67 and col 6:1-13, col 17:9-60, “The memory 32 or other storage device may also be used to save any resulting processed data, information and/or generated outputs, e.g., such as the generated floor plan of the building floor being studied and/or other intermediate results, annotations, etc. In addition, the memory 32 and/or data storage device may also contain software, programming code and/or other suitable instructions which are selectively executed by the computer 30 and/or processor to: i) carry out the various data and/or information processing described herein; and/or ii) communicate with and/or control the camera 14, the handheld device 40 and/or the various components, instruments, parts and/or modules of the system 10 to achieve the operation thereof as described herein”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.
		
Claims 2, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,705,893 to Zhang et al. in view of U.S. PGPubs 2014/0043436 to Bell et al., further in view of U.S. PGPubs 2018/0330184 to Mehr et al..

Regarding claim 2, Zhang et al. as modified by Bell et al. teach all the limitation of claim 1, but do not explicitly teach further comprising generating a final 2D floorplan of the physical environment based on the 3D representation, wherein generating the final 2D floorplan uses a different process than generating the live preview of the preliminary 2D floorplan.
In related endeavor, Mehr et al. teach further comprising generating a final 2D floorplan of the physical environment based on the 3D representation (par 0036, par 0043, par 0080-0081, par 0085, generate a final layout of room based on 3D point cloud with optimizing initial process), wherein generating the final 2D floorplan uses a different process than generating the live preview of the preliminary 2D floorplan (Fig 3, par 0036, par 0043, par 0067, par 0080-0081, par 0085, disclose a process to generate a final layout of room based on 3D point cloud with optimizing process (obvious it is different than the initial process and also it is different than the prior art Zhang et al. (see Zhang et al.: Fig 4, col 7:32-56) because the claim have not 1. define the final 2D floorplan and 2. claim the different between preliminary 2D floorplan and final 2D floorplan)).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Zhang et al. as modified by Bell et al. to include further comprising generating a final 2D floorplan of the physical environment based on the 3D representation, wherein generating the final 2D floorplan uses a different process than generating the live preview of the preliminary 2D 

Regarding claim 12, Zhang et al. as modified by Bell et al. teach all the limitation of claim 11, the claim 12 is similar in scope to claim 2 and is rejected under the same rational.

Regarding claim 19, Zhang et al. as modified by Bell et al. teach all the limitation of claim 18, the claim 19 is similar in scope to claim 2 and is rejected under the same rational.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,705,893 to Zhang et al. in view of U.S. PGPubs 2014/0043436 to Bell et al., further in view of U.S. PGPubs 2018/0315162 to Sturm et al..

Regarding claim 8, Zhang et al. as modified by Bell et al. teach all the limitation of claim 1, but do not explicitly teach wherein generating the live preview of the 2D floorplan comprises: generating 2D semantic data for multiple horizontal layers of the physical environment based on the 3D representation; and generating the 2D floorplan using the 2D semantic data.
In related endeavor, Stem et al. teach wherein generating the live preview of the 2D floorplan comprises: generating 2D semantic data for multiple horizontal layers of the physical environment based on the 3D representation; and generating the 2D 600 of a 3D grid that is representative of an interior space according to some embodiments. The portion 600 is representative of some embodiments of the interior space 100 shown in FIG. 1. The portion 600 includes voxels 605, 610, 615 that are arranged in a vertical column above a tile 620 in a plane of a floor plan of the interior space. As discussed herein, the voxels 605, 610, 615 are associated with corresponding values that represent characteristics of the interior space such as weights and signed distances. The voxels 605, 610, 615 are vertically projected onto the tile 620 by averaging or summing the values of the voxels 605, 610, 615. The tile 620 is then represented by average or summed values such as a 2D weight and a 2D signed distance. The tile 620 is used in combination with other tiles (not shown in FIG. 6) to generate 2D distance grids. In some embodiments, separate 2D distance grids are defined for different semantic classes of objects. For example, three 2D distance grids can be generated to encode walls, free space, and furniture. FIG. 7 is a 2D distance grid 700 that represents walls, free space, and furniture within an interior space according to some embodiments. The 2D distance grid 700 is generated by vertically projecting voxels from a 3D grid into a plane of a floor plan of the interior space”; “the user equipment generates a 2D distance grid that represents the floor plan. As discussed herein, the 2D distance grid is generated by projecting values of 3D voxels into a plane of the floor plan. At block 1410, the pixels in the 2D distance grid are assigned to semantic classes such as walls, free space, and unknown. Other semantic classes include furniture, doors, windows, and the like”).


Regarding claim 9, Zhang et al. as modified by Bell et al. teach all the limitation of claim 1, but do not explicitly teach wherein the 3D representation is associated with 3D semantic data that includes a 3D point cloud that includes semantic labels associated with at least a portion of 3D points within the 3D point cloud.
In related endeavor, Stem et al. teach wherein the 3D representation is associated with 3D semantic data that includes a 3D point cloud that includes semantic labels associated with at least a portion of 3D points within the 3D point cloud (par 0024-0025, par 0048-0052, par 0070, par 0079, par 0084-0085, “FIG. 6 is a block diagram of a portion 600 of a 3D grid that is representative of an interior space according to some embodiments. The portion 600 is representative of some embodiments of the interior space 100 shown in FIG. 1. The portion 600 includes voxels 605, 610, 615 that are arranged in a vertical column above a tile 620 in a plane of a floor plan of the interior space … separate 2D distance grids are defined for different semantic classes of objects. For example, three 2D distance grids can be 1600 based on the 3D scan. In some embodiments, the labels are selected using a trained convolutional neural network (CNN) that analyzes color and depth images of the interior space 1600. The labels are selected from a set that includes labels indicating a bathroom, a bedroom, a living room, a kitchen, an office, and an unknown label for portions of the 3D scan that the CNN is unable to identify”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Zhang et al. as modified by Bell et al. to include wherein the 3D representation is associated with 3D semantic data that includes a 3D point cloud that includes semantic labels associated with at least a portion of 3D points within the 3D point cloud as taught by Stem et al. to provide a simple and easy method to extract 2D floor plan from 3D grid representation of interior space in realtime through assigning labels to portions of the interior space based on the 3D scan to generate a two-dimensional (2D) floor plan of the interior space.

Regarding claim 10, Zhang et al. as modified by Bell et al. and Stem et al. teach all the limitation of claim 9, and Stem et al. further teach wherein the semantic labels identify walls, wall attributes, objects, and classifications of the objects of the physical environment (par 0024-0026, par 0031-0032, par 0048-0052, par 0070, par 0079, par 0084-0085, “the 2D distance grid indicates locations of the bookcase 101 and the walls 102, 103 in the floor plan of the interior space 100. The 2D distance grid can also include information indicating locations of the door 104, the window 105, and other 100. …. Noise in the 2D grid is reduced by representing the 2D floor plan of the interior space 100 as a set of primitives, such as lines, circles, triangles, rectangles, or other polygons“; “Labels are assigned to portions of the interior space 1600 based on the 3D scan. In some embodiments, the labels are selected using a trained convolutional neural network (CNN) that analyzes color and depth images of the interior space 1600. The labels are selected from a set that includes labels indicating a bathroom, a bedroom, a living room, a kitchen, an office, and an unknown label for portions of the 3D scan that the CNN is unable to identify”). This would be obvious for the same reason given in the rejection for claim 9.

Allowable Subject Matter
Claims 3-7, 13-17, and 20 are objected to as being dependent upon a rejected base, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 3 13, and 20, including "wherein the different process includes: classifying corners and small walls based on the 3D representation using a more computationally intensive neural network; generating a transitional 2D floorplan based on the classified corners and small walls; determining refinements for the transitional 2D floorplan using a standardization algorithm; and generating the final 2D floorplan of the physical environment based on the determined refinements for the transitional 2D floorplan".
The cited prior art fails to teach the combination of elements recited in claims 4 and 14, including "wherein generating the live preview of the preliminary 2D floorplan comprises: generating an edge map by identifying walls in the physical environment based on the 3D representation; updating the edge map by identifying wall attributes in the physical environment based on the 3D representation; updating the edge map by identifying objects in the physical environment based on the 3D representation; and generating the live preview of the preliminary 2D floorplan based on the updated edge map that includes the identified walls, the identified wall attributes, and the identified objects".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616